Citation Nr: 0103532	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  95-40 343	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an acquired psychiatric 
disorder.

2. Entitlement to service connection for post-traumatic 
stress disorder.

3. Entitlement to service connection for a skin disorder, 
variously described as chloracne and porphyria cutanea 
tarda, due to exposure to Agent Orange.

4. Entitlement to peripheral neuropathy due to exposure to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1957, served in the U.S. Air Force Reserves until July 
1961 and evidently had active service from January 1963 to 
February 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In November 2000, the veteran was 
afforded a hearing before the undersigned Board member.  At 
the hearing, the veteran withdrew his claims of entitlement 
to service connection for soft tissue sarcoma and non-
Hodgkin's lymphoma, as due to exposure to Agent Orange.

Regarding the veteran's claims for service connection for 
post-traumatic stress disorder (PTSD) and an acquired 
psychiatric disorder, the Board notes that an unappealed 
November 1984 rating decision denied service connection for a 
psychiatric disorder, characterized as a nervous disorder.  
In August 1994, the veteran subsequently sought to reopen his 
claim for service connection for a psychiatric disorder and 
also claimed service connection for PTSD.  In July 1995, the 
RO denied service connection for PTSD and declined to find 
that new and material evidence had been submitted reopen the 
claim of entitlement to service connection for a nervous 
condition. 

The United States Court of Appeals for the Federal Circuit 
has held that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, can not 
be the same claim when it has not been previously considered. 
Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. Cir. 1996) (Service 
connection for depressive neurosis versus newly diagnosed 
post-traumatic stress disorder).  It was further held that a 
claim based on the diagnosis of a new disorder, taken alone 
or in combination with a prior diagnosis of a related 
disorder, states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
previously been diagnosed and considered.  Ephraim v. Brown, 
82 F.3d at 402.  Accordingly, the veteran's claim for service 
connection for PTSD, will be considered on a de novo basis, 
without regard to finality of the previous determination.

Lastly, in an October 1995 statement, the veteran reported a 
hearing loss due to his service in the Republic of Vietnam 
and said he was wounded in his arms and knees by shell 
fragments.  By these statements, the veteran may be seeking 
to raise claims of entitlement to service connection for a 
hearing loss and residuals of shell fragment wounds.  The 
matters are referred back to the RO for consideration.


REMAND

Initially, the Board notes that there is some confusion 
regarding the veteran's service representative.  In a March 
1999 written statement, the veteran expressed displeasure 
with his representation by the Veterans of Foreign Wars and 
his intent to seek obtain a new representative.  While a 
power of attorney (VA Form 21-22), signed by him on March 21, 
2000, indicates that the "SDVS" is his designated 
representative, in August 2000, the Veterans of Foreign Wars 
submitted a statement of accredited representation (VA Form 
646) on the veteran's behalf.  Then, at the November 2000 
Board hearing, the veteran was represented by the Georgia 
Department of Veterans Service.  In the interest of due 
process, the veteran should be requested to clarify his 
service representative.

The Board observes that not all the veteran's service medical 
and personnel records have been obtained.  Medical and 
personnel (DA Form 20) records for his second period of 
active duty are not associated with the claims file.  In June 
1996, the National Personnel Records Center (NPRC) responded 
to the RO's request for service and indicated that all 
available medical records were sent to the RO in September 
1984.  However, the Board believes further efforts by the RO 
and NPRC must be made to locate medical and personnel records 
for the veteran's second period of service, from January 1963 
to February 1972, that are particularly pertinent to his 
claims on appeal.  Additionally, according to an earlier DD 
Form 214 and Honorable Discharge record, in August 1957, he 
was transferred, not discharged, from active to U.S. Air 
Force reserve service at the Hq ConAC (IRS) Air Reserve 
Records Center in Denver, Colorado.  The veteran was 
discharged from the Air Force in July 1961.  Records 
regarding the veteran's four-year period of reserve service 
should also be requested.  The Board believes further 
development is warranted so additional searches can be 
conducted for his service medical and personnel (DA Form 20) 
records, prior to consideration of his claims on appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat 2096, 2096-98 (2000) (to be codified at 38. 
U.S.C. § 5103A).

The claims file indicates that the veteran was incarcerated 
from October 1993 to approximately March 2000 at the Frank 
Scott Prison, in Hardwick, Georgia.  While medical records 
from this facility were requested by the RO in August 1996, 
none were received.  The veteran was released from this 
facility in 2000 and the RO should make another request for 
all his medical records.  The veteran also variously reported 
treatment in 1993 at the Hart County Mental Health 
Department, in Hartwell, Georgia.  Although, in August 1996, 
the Hart County Health Department in Hartwell, Georgia, 
responded negatively to the RO's request, it is unclear if 
mental health records were requested or searched.  

Additionally, at his November 2000 Board hearing, the 
veteran's daughter-in-law stated that he experienced 
recurrent and chronic skin disorders as long as she had known 
him, since the mid-1980s.  The veteran testified that his 
skin disorder was variously diagnosed as ringworm, psoriasis 
and a rash.  He said VA treated him for his skin and other 
disorders and that he had an outpatient clinic appointment 
scheduled on November 29, 2000.  VA medical records pertinent 
to the veteran's treatment must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992)(VA had constructive 
notice of documents in its possession.).  The veteran also 
testified that he had statements from his service comrades 
that corroborated his assertions of a chronic skin disorder 
in service, but such statements are not currently associated 
with the claims file.

Further, the veteran stated that he was diagnosed with PTSD 
that, he asserted, was due to exposure to stressful incidents 
in Vietnam, however, such diagnoses are not associated with 
the claims folder.  A 1984 private hospital record includes a 
diagnosis of anxiety and a June 1984 VA hospital summary 
indicates that the veteran was hospitalized for a history of 
dizziness with an episode of syncope.  While hospitalized, 
neurological test results were normal and a psychiatry 
consultation was scheduled on the day of the veteran's 
discharge.  However, records pertinent to that psychiatric 
consultation were not obtained and should be. 

As to his alleged stressors in service, the veteran testified 
that he was stationed in Saigon during the 1968 TET offensive 
and was in Bien Hoa and Pleiku where he was exposed to 
combat.  He reported that, in 1969, he served as a sergeant 
at the U.S. Army Induction Center in Atlanta, Georgia, when 
it was bombed.  In December 1997, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly 
known as the U.S. Army and Joint Services Environmental 
Support Group) responded to the RO's request for verification 
of the veteran's alleged stressors in Vietnam by enclosing 
extracts from Operational Reports-Lessons Learned submitted 
by the 78th Maintenance Battalion for the periods ending in 
October 1967, January 1968 and April 1968, however unit 
histories were not provided.  The USASCRUR advised the RO 
that future requests should include a copy of the veteran's 
DA Form 20 that would provide specific information regarding 
his unit assignments and dates of duty in Vietnam.  As noted 
above, a DA Form 20 for the veteran's second period of 
service is not associated with the claims file, although a DD 
Form 214 reflects his service from January 1966 to February 
1972, with service in the Republic of Vietnam from June 9, 
1967 to May 31, 1968 and service in Indochina.  The Board 
believes further efforts to obtain the veteran's service 
personnel records and verify his alleged stressful incidents 
should be made.  

The veteran also seeks service connection for peripheral 
neuropathy due to exposure to Agent Orange.  Although he had 
not been diagnosed with the disorder, his daughter-in-law 
testified that the veteran complained of numbness and 
tingling in his feet and cut his toe, but never felt it.  The 
veteran indicated that, at his scheduled November 2000 VA 
outpatient visit, he would request a neurological 
examination.  It is unclear if such an examination was 
performed but, if so, such records must be obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and 
he should be requested to clarify 
whether he desires representation by 
the "SDVS", Veterans of Foreign Wars, 
Georgia State Department of Veterans 
Service or another individual or 
organization with respect to the 
issues now on appeal to the Board.  If 
he desires representation by a person 
or group other than the "SDVS", he 
should be advised that he must submit 
a new signed power of attorney (VA 
Form 21-22).  The veteran should be 
advised that a specific claim might be 
prosecuted at any one time by only one 
recognized organization, attorney, 
agent, or other properly designated 
person.  38 C.F.R. § 20.601 (2000).

2. The RO should make another attempt to 
secure the veteran's service and 
personnel medical records through 
official channels for his second 
period of active service.  The RO 
should prepare a new VA Form 3101 that 
accurately reflects the veteran's 
periods of active duty and advises the 
National Personnel Records Center 
that, in August 1957, he was 
transferred, not discharged, from 
active duty to the US Air Force 
Reserve, and was discharged in July 
1961.  The new VA Form 3101 should 
also accurately reflect the veteran's 
second period of active duty, from 
January 1963 to February 1972.  The RO 
should further request that the NPRC 
provide a copy of the veteran's 
service personnel records (DA Form 20) 
for his second period of service, from 
January 1963 to February 1972.  The RO 
should also contact the Hq. ConAC 
(IRS) Air Reserve Records Center, 3800 
York Street, Denver Colorado, and 
request all reserve records for the 
veteran.  All requests for service and 
personnel records, and responses 
received, should be associated with 
the claims folder.

3. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
pertinent to his claims.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims 
file.  In any event, the RO should 
request the psychiatry consultation 
record associated with the veteran's 
May to June 1984 hospitalization at 
the VA medical center in Decatur, 
Georgia; 1993 mental health treatment 
records from the Hart County Mental 
Health Department, in Hartwell, 
Georgia; all mental and physical 
health records from the Frank Scott 
Prison in Hartwick, Georgia (dated 
from approximately October 1993 to 
March 2000) and the November 2000 VA 
outpatient treatment records.

4. The veteran should be given the 
opportunity to submit additional 
evidence and argument in support of 
his claims, including the specifics of 
his alleged stressors in service.

5. The RO should review the file 
(including the veteran's written 
statements and testimony) and prepare 
a summary of all the claimed 
stressors.  That summary and all 
associated documents, including a copy 
the information submitted by the 
veteran, his DA Form 20 (if available) 
and DD Forms 214s for the relevant 
time periods (including the one from 
June 1966 to February 1972, currently 
of record), and a copy of this remand, 
should be sent to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  
USASCRUR should again be requested to 
provide any information, including 
unit histories that might corroborate 
the veteran's alleged inservice 
stressors.

6. After the above information has been 
obtained, if, and only if, the RO 
determines that the record establishes 
the existence of a verified stressor 
or stressors, the RO must specify what 
stressor or stressors in service it 
has determined are established by the 
record. In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.

7. If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should schedule the 
veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the nature and extent of any 
psychiatric disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The RO should furnish 
the examiner with a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in- 
service stressors were severe enough 
to have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have satisfied by the inservice 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association: Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).  
If the veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor or stressors 
supporting the diagnosis.  If the 
veteran is found to have a psychiatric 
disorder other than PTSD, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not that the diagnosed disorder is 
related to active military service.  
The rationale for any opinion should 
be provided.  The claims folders 
should be made available to the 
examiner for review before the 
examination.

8. The veteran should be afforded VA 
neurologic and dermatologic 
examinations to determine the etiology 
of any skin or neurological disorder 
found to be present.  All tests and 
studies should be conducted and all 
clinical findings reported in detail.  
Based on examination findings, 
historical evidence, and medical 
principles, the VA doctor(s) should 
provide a medical opinion, with full 
rationale, as to whether it is at 
least as likely as not that any 
currently diagnosed skin disorder or 
peripheral neuropathy was medically 
caused by the veteran's military 
service including claimed Agent Orange 
exposure during service in Vietnam.  
The claims folder should be made 
available to the examiner for review 
before the examination. 

9. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

10. Then the RO should readjudicate the 
issues of whether new and material 
evidence has been submitted to reopen 
a claim of entitlement to service 
connection for an acquired psychiatric 
disorder and entitlement to service 
connection for PTSD and for a skin 
disorder and peripheral neuropathy due 
to Agent Orange exposure.  If the 
benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
December 1998.  An appropriate period 
of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





